Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species G in the reply filed on 04/13/2021 is acknowledged. 
Claims 8, 11, 12, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,410,767 hereinafter referred to as Barud. Barud discloses a robotized bed comprising: a table 1 for placing a patient; and a robot arm comprising a base 5, a first movable element 4 supported by the base and a second movable element 3 coupled to the first movable element by a horizontally-rotating as per claim 2 wherein the base is lower in height than a lower surface of the table, when the distal end of the robotic arm is located at a lowermost position and the robot arm supports the table parallel to the horizontal plane (see fig. 1); as per claim 3 wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above; as per claim 4 wherein the robotic arm do not come in contact with the table, when the robot arm rotates the table while maintaining the table parallel to the horizontal plane by the robotic arm of which the first and second movable elements extend linearly via the horizontal rotation joint (see claim 1); as per claim 5 wherein the plurality of predetermined positions include at least one of an imaging position where an image device (x-ray) images a patient and a placement position where a patient is to be placed on the table; as per claim 10 wherein the distal end of the robotic arm supports one end portion of the table or a middle portion of the table (see fig. 1); as per claim 19 a robotized bed  comprising: a table 1 for placing a patient; and a robot arm having a first end 4 supported on a base 5 and a second end 3 supporting the table, wherein the robot arm including a plurality of movable element 3, 4 and a plurality of joints 6, 7, 8 each of which couples adjacent two of the plurality of movable elements, and the plurality of joints include a horizontally-rotating joint, wherein the robot arm is configured to move the table to a plurality of predetermined positions including a treatment position for a doctor to treat a patient, wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above (see fig. 1). 

1-5, 7, 10, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,869,640 hereinafter referred to as Suga. Suga discloses a robotized bed comprising: a table 8 for placing a patient; and a robot arm comprising a base 3, a first movable element 102 supported by the base and a second movable element 104 coupled to the first movable element by a horizontally-rotating joint, and a distal end of the robot arm supporting the table, wherein the robot arm is configured to move the table to a plurality of predetermined positions including a treatment position for a doctor to treat a patient, wherein the robotized bed is configured such that the robotic arm do not come in contact with the table, when the robot arm rotates the table while maintaining the table parallel to the horizontal plane; as per claim 2 wherein the base is lower in height than a lower surface of the table, when the distal end of the robotic arm is located at a lowermost position and the robot arm supports the table parallel to the horizontal plane (see fig. 16A & B); as per claim 3 wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above; as per claim 4 wherein the robotic arm do not come in contact with the table, when the robot arm rotates the table while maintaining the table parallel to the horizontal plane by the robotic arm of which the first and second movable elements extend linearly via the horizontal rotation joint (see claim 16A & B); as per claim 5 wherein the plurality of predetermined positions include at least one of an imaging position where an image device A images a patient and a placement position where a patient is to be placed on the table; as per claim 7 wherein the robot arm comprises a third movable element 106 coupled to the second movable element by a second horizontally-rotating joint 105; as per claim 10 wherein the distal end of the robotic arm supports one end portion of the table or a middle portion of the table (see fig. 16A & B); as per claim 15 wherein the robot arm comprises: a plurality of joints including the horizontally-rotating joint; a plurality of actuators configured to drive the plurality of joints respectively; a plurality of electromagnetic brakes provided with corresponding to the plurality of actuators respectively, wherein as per claim 16 a robotized bed comprising: a table for placing a patient; and a robot arm comprising a base, a first movable element supported by the base, a second movable element coupled to the first movable element by a first horizontally-rotating joint, a third movable element coupled to the second movable element by a second horizontally-rotating joint and a distal end of the robot arm supporting the table, wherein the robot arm is configured to move the table to a plurality of predetermined positions including a treatment position for a doctor to treat a patient, wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above (see above rejection of claims 1 & 3); as per claim 17 wherein the plurality of predetermined positions include at least one of an imaging position where an image device images a patient and a placement position where a patient is to be placed on the table; as per claim 19 a robotized bed  comprising: a table 8 for placing a patient; and a robot arm having a first end supported on a base 3 and a second end supporting the table, wherein the robot arm including a plurality of movable element 102, 104, 106 and a plurality of joints 101, 103, 106, 115 each of which couples adjacent two of the plurality of movable elements, and the plurality of joints include a horizontally-rotating joint, wherein the robot arm is configured to move the table to a plurality of predetermined positions including a treatment position for a doctor to treat a patient, wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above (see fig. 16A & B).
Claim(s) 1, 2, 4, 5, 7, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,655,429 hereinafter referred to as Sayeh. Sayeh discloses a robotized bed as per claim 2 wherein the base is lower in height than a lower surface of the table, when the distal end of the robotic arm is located at a lowermost position and the robot arm supports the table parallel to the horizontal plane (see fig. 2D); as per claim 4 wherein the robotic arm do not come in contact with the table, when the robot arm rotates the table while maintaining the table parallel to the horizontal plane by the robotic arm of which the first and second movable elements extend linearly via the horizontal rotation joint (see claim 4A); as per claim 5 wherein the plurality of predetermined positions include at least one of an imaging position where an image device 203, 107, 407 images a patient and a placement position where a patient is to be placed on the table; as per claim 7 wherein the robot arm comprises a third movable element 240 coupled to the second movable element by a second horizontally-rotating joint; as per claim 9 wherein the first movable element is supported by the base via a joint traveling vertically straight; as per claim 10 wherein the distal end of the robotic arm supports one end portion of the table or a middle portion of the table (see fig. 4A); as per claim 13 comprising: a sensor (sensor system) which scans a range of movement of the table or the robotic arm, wherein when the sensor detects an object in the range, movement of the robotic arm is stopped; as per claim 14 wherein the robotized bed is configured to track the table to a target point, and when an actual position of the table is shifted from the target point, a posture of the robotic arm is changed to make a correction to the shift and bring the actual position of the table to the target point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barud in view of US Patent 9,199,372 hereinafter referred to as Henderson. Barud discloses the claimed apparatus however does not disclose wherein the robot arm comprises a third movable element coupled to the second movable element by a second horizontally-rotating joint. 
Henderson teaches a robotic bed comprises a robotic arm 22 comprises a base 34, a first movable element 32, a second movable element 26 and a third movable element 40 coupled to the second movable element by a second horizontally-rotating joint. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robotic arm of Barud to have a configuration as taught by Henderson. Wherein the first robotic arm extends from the base for the purpose of moving separately from the base. Increasing the functionality and degrees of freedom of the robotic bed apparatus. Such a modification would yield expected results. 
Re-Claim 9

wherein the first movable element is supported by the base via a joint traveling vertically straight.
Re-Claim 13
Barud as modified by Henderson discloses, 
a sensor 76 which scans a range of movement of the table or the robotic arm, wherein when the sensor detects an object in the range, movement of the robotic arm is stopped.
Re-Claim 14
Barud as modified by Henderson discloses, 
wherein the robotized bed is configured to track the table to a target point, and when an actual position of the table is shifted from the target point, a posture of the robotic arm is changed to make a correction to the shift and bring the actual position of the table to the target point (see 76). 
Re-Claim 16
Barud as modified by Henderson discloses, 
a robotized bed comprising: a table 50 for placing a patient; and a robot arm 22 comprising a base 34, a first movable element 32 supported by the base, a second movable element 26 coupled to the first movable element by a first horizontally-rotating joint, a third movable element 40 coupled to the second movable element by a second horizontally-rotating joint and a distal end of the robot arm supporting the table, wherein the robot arm is configured to move the table to a plurality of predetermined positions including a treatment position for a doctor to treat a patient, wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above (see above rejection of claims 1, Barud).

Barud as modified by Henderson discloses, 
wherein the plurality of predetermined positions include at least one of an imaging position where an image device (x-ray) images a patient and a placement position where a patient is to be placed on the table.
Claims 3, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayeh in view of Barud. Sayeh discloses the claimed apparatus however does not disclose wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above.
Barud teaches a robotic bed wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above (see fig. 1 & 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the robotic bed of Sayeh to have a configuration as taught by Barud wherein the robotic arm is hidden under the table. Such a modification would yield expected results. 
Re-Claim 16
	Sayeh as modified by Barud discloses, 
a robotized bed comprising: a table for placing a patient; and a robot arm comprising a base, a first movable element supported by the base, a second movable element coupled to the first movable element by a first horizontally-rotating joint, a third movable element coupled to the second movable element by a second horizontally-rotating joint and a distal end of the robot arm supporting the table, wherein the robot arm is configured to move the table to a plurality of predetermined positions including a treatment position for a doctor to treat a patient, wherein the robotic arm is configured, at one of the predetermined positions, to take a 
Re-Claim 17 
	Sayeh as modified by Barud discloses,
wherein the plurality of predetermined positions include at least one of an imaging position where an image device images a patient and a placement position where a patient is to be placed on the table.
Re-Claim 19
	Sayeh as modified by Barud discloses,
a robotized bed  comprising: a table 206 for placing a patient; and a robot arm having a first end supported on a base 3 and a second end supporting the table, wherein the robot arm including a plurality of movable element 230, 240, 250 and a plurality of joints each of which couples adjacent two of the plurality of movable elements, and the plurality of joints include a horizontally-rotating joint, wherein the robot arm is configured to move the table to a plurality of predetermined positions including a treatment position for a doctor to treat a patient, wherein the robotic arm is configured, at one of the predetermined positions, to take a posture in which the robotic arm is entirely hidden under the table in a view from vertically above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayeh in view of US Patent 5,809,591 hereinafter referred to as Capaldi. Sayeh discloses the claimed apparatus and wherein the robot arm comprises: a plurality of joints (axis 2-6) including the horizontally-rotating joint; a plurality of actuators (axis 2-6) configured to drive the plurality of joints respectively however does not disclose a plurality of electromagnetic brakes provided with corresponding to the plurality of actuators .
Capaldi teaches a plurality of electromagnetic brakes 82 provided with corresponding to a actuator 83, wherein each of the electromagnetic brakes turns on when no drive current is supplied to the corresponding actuator and turns off when the drive current is supplied to the corresponding actuator, wherein at least one of the electromagnetic brakes is configured such that the break turns off manually when no drive current is supplied to the corresponding actuator. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the actuators of Sayeh to include electromagnetic brakes as taught by Capaldi for the purpose of preventing movement of the actuator when in a no-drive condition. Such a modification would yield expected results. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barud in view of Capaldi. Barud discloses the claimed apparatus and wherein the robot arm comprises: a plurality of joints (axis 6-8) including the horizontally-rotating joint; a plurality of actuators 9-11 configured to drive the plurality of joints respectively however does not disclose a plurality of electromagnetic brakes provided with corresponding to the plurality of actuators respectively, wherein each of the electromagnetic brakes turns on when no drive current is supplied to the corresponding actuator and turns off when the drive current is supplied to the corresponding actuator, wherein at least one of the electromagnetic brakes is configured such that the break turns off manually when no drive current is supplied to the corresponding actuator.
Capaldi teaches a plurality of electromagnetic brakes 82 provided with corresponding to a actuator 83, wherein each of the electromagnetic brakes turns on when no drive current is supplied to . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayeh in view of US Patent 6,933,695 hereinafter referred to as Blumenkranz. Sayeh discloses the claimed apparatus however does not disclose wherein the treatment position includes a positon where a surgical robot performs a laparoscopic surgery.
Blumenkranz teaches utilizing a treatment table T with a surgical robot which performs laparoscopic surgery. It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the robotic bed of Sayeh with a surgical robot as taught by Blumenkranz. The robotic bed and surgical robot are separate structures usable together. One of ordinary skill would understand the bed would be used to position the occupant in position for surgery and the surgical arm would perform the surgery. Such a modification would yield expected results. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barud in view of Blumenkranz. Barud discloses the claimed apparatus however does not disclose wherein the treatment position includes a positon where a surgical robot performs a laparoscopic surgery.
Blumenkranz teaches utilizing a treatment table T with a surgical robot which performs laparoscopic surgery. It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the robotic bed of Barud with a surgical robot as taught by Blumenkranz. The robotic . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suga in view of Blumenkranz. Suga discloses the claimed apparatus however does not disclose wherein the treatment position includes a positon where a surgical robot performs a laparoscopic surgery.
Blumenkranz teaches utilizing a treatment table T with a surgical robot which performs laparoscopic surgery. It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the robotic bed of Suga with a surgical robot as taught by Blumenkranz. The robotic bed and surgical robot are separate structures usable together. One of ordinary skill would understand the bed would be used to position the occupant in position for surgery and the surgical arm would perform the surgery. Such a modification would yield expected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673